DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 12, 13, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neeman (US 5588147 A) in view of Lui (US 20190369626 A1) and further in view of Lim (US 20180048464 A1).

receiving at a first time, a first copy of a manifest 
(Col 1 lines 40-55 e.g. a first copy of a file is provided in one of the computer systems.);
receiving, by the first computing system from a second computing system at a second time, a second copy of the manifest 
(Col 1 lines 40-55 e.g. A second copy of the file is provided in another of the computer systems.);
reconciling the first copy and the second copy 
(Col 1 lines 40-55 e.g. The reconciliation ensures that the second copy of the file incorporates any changes made to the first copy of the file. A first copy of a group of files is provided in one of the computer systems, and a second copy of the group of files is provided in another of the computer systems. The reconciler facility is used to reconcile the first copy of the group of files with the second copy of the group of files so that the second copy of the group of files incorporates any changes made to the first copy of the group of files since last reconciled.);
receiving, by the first computing system from the second computing system at a third time, a request to upload the transformed object 
(Col 2 lines 45-60 e.g. A proxy is granted from the agent of the first copy of the group of files to the reconciler. The proxy grants the reconciler limited authority to access and read the files in the first copy of the group of files. The reconciler then reconciles the second 
validating the transformed object stored in storage of the first computing system based on the data integrity value included in the manifest 
(Col 2 lines 45-60 e.g. The reconciler then reconciles the second copy of the group of files with the first copy of the group of files using the reconciler so that changes that were made to the first copy of group of files is also made to the second copy of group of files), 
and further discloses a remote computing system but does not specifically disclose a first computing system from an Autonomous Vehicle (AV). 
However, Lui teaches the process of using transmitting data between remote entities ([0096] the vehicle 202 or the external object 206 transmits one or more automated inter-vehicle messages periodically based on a defined interval, such as one hundred milliseconds (ms)).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use an autonomous vehicle as taught by Lui within the system of Neeman for the purpose of applying the techniques of transmission within a vehicle environment.

Neeman and Lui teach the process of having a first and second copy of a manifest but do not specifically disclose including a creation history of a transformed object generated and a data integrity value corresponding to the transformed object.
However, Lim teaches the process of a creation history of a transformed object generated and a data integrity value corresponding to the transformed object ([0079]).


Claim 2. Neeman, Lui and Lim teach the computer-implemented method of claim 1, further comprising: locking a resource of the storage of the first computing system via a distributed lock service; transmitting the resource to an upload process of the second computing system to write the transformed object to the resource; and unlocking the resource in response to validating the transformed object (Neeman Col 9 lines 5-25 e.g. credentials).

Claim 8. Neeman, Lui, Lim teach the computer-implemented method of claim 1, further comprising: remotely configuring a set of transformations performed on each of a plurality of ingestion objects, including an ingestion object from which the transformed object was transformed, based on a state of at least one of the first computing system, the second computing system, or the AV (Neeman Col 9 lines 1-25 e.g. In other words, the reconciler 68 presents the proxy to the remote site. The remote site then validates the credentials, and if the credentials are valid, grants limited access to the objects within the remote copy of the object set in question (step 88). The reconciler 68 then gains access to the remote objects in the object set (step 80). The local reconciler's range of access, however, is limited to only that which is necessary to perform proper reconciliation.).



Claim 13. Neeman teaches a system, comprising:
one or more processors (Fig 1A processor workstation 14, 18);
memory including instructions that, when executed by the one or more processors (Fig 1A memory 30, 32, 34), cause the system to: 
receive, at a first time, a first copy  with a manifest(Col 1 lines 40-55 e.g. a first copy of a file is provided in one of the computer systems.);
; 
receive, from a second computing system at a second time, a second copy of the manifest (Col 1 lines 40-55 e.g. A second copy of the file is provided in another of the computer systems.);
reconcile the first copy and the second copy 
(Col 1 lines 40-55 e.g. The reconciliation ensures that the second copy of the file incorporates any changes made to the first copy of the file. A first copy of a group of files is provided in one of the computer systems, and a second copy of the group of files is provided in another of the computer systems. The reconciler facility is used to ; 
receive, from the second computing system at a third time, a request to upload the transformed object
(Col 2 lines 45-60 e.g. A proxy is granted from the agent of the first copy of the group of files to the reconciler. The proxy grants the reconciler limited authority to access and read the files in the first copy of the group of files. The reconciler then reconciles the second copy of the group of files with the first copy of the group of files using the reconciler so that changes that were made to the first copy of group of files is also made to the second copy of group of files.); and validate the transformed object stored in storage of the system based on the data integrity value included in the manifest 
(Col 2 lines 45-60 e.g. The reconciler then reconciles the second copy of the group of files with the first copy of the group of files using the reconciler so that changes that were made to the first copy of group of files is also made to the second copy of group of files)
and further discloses a remote computing system but does not specifically disclose a first computing system from an Autonomous Vehicle (AV). 

However, Lui teaches the process of using transmitting data between remote entities ([0096] the vehicle 202 or the external object 206 transmits one or more automated inter-vehicle messages periodically based on a defined interval, such as one hundred milliseconds (ms)).


Neeman and Lui teach the process of having a first and second copy of a manifest but do not specifically disclose including a creation history of a transformed object generated and a data integrity value corresponding to the transformed object.
However, Lim teaches the process of a creation history of a transformed object generated and a data integrity value corresponding to the transformed object ([0079]).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a creation history of a transformed object generated and a data integrity value corresponding to the transformed object as taught by Lim within the system of Neeman and Lui for the purpose of enhancing the system to ensure that data has not been tampered or lost during transmission.

Claim 15. Neeman, Lui, Lim teach the system of claim 13, further comprising further instructions that, when executed by the one or more processors, further cause the system to: remotely configuring a set of transformations performed on each of a plurality of ingestion objects, including an ingestion object from which the transformed object was transformed, based on a state of at least one of the system, the second computing system, or the AV (Neeman Col 9 lines 1-25 e.g. In other words, the reconciler 68 presents the proxy to the remote site. The remote site then validates the credentials, and if the credentials are valid, grants limited access to the objects within the remote copy of the object set in question (step 88). The reconciler 68 then gains access to the remote objects in the object set (step 80). The local reconciler's range of access, however, is limited to only that which is necessary to perform proper reconciliation.).

receive, at a first time, a first copy of a manifest (Col 1 lines 40-55 e.g. a first copy of a file is provided in one of the computer systems.);
receive, from a second computing system at a second time, a second copy of the manifest
(Col 1 lines 40-55 e.g. A second copy of the file is provided in another of the computer systems.);
reconcile the first copy and the second copy 
(Col 1 lines 40-55 e.g. The reconciliation ensures that the second copy of the file incorporates any changes made to the first copy of the file. A first copy of a group of files is provided in one of the computer systems, and a second copy of the group of files is provided in another of the computer systems. The reconciler facility is used to reconcile the first copy of the group of files with the second copy of the group of files so that the second copy of the group of files incorporates any changes made to the first copy of the group of files since last reconciled.);
receive, from the second computing system at a third time, a request to upload the transformed object
(Col 2 lines 45-60 e.g. A proxy is granted from the agent of the first copy of the group of files to the reconciler. The proxy grants the reconciler limited authority to access and read the files in the first copy of the group of files. The reconciler then reconciles the second copy of the group of files with the first copy of the group of files using the reconciler so that changes that were made to the first copy ; and
validate the transformed object stored in storage of the computing system based on the data integrity value included in the manifest (Col 2 lines 45-60 e.g. The reconciler then reconciles the second copy of the group of files with the first copy of the group of files using the reconciler so that changes that were made to the first copy of group of files is also made to the second copy of group of files), 
and further discloses a remote computing system but does not specifically disclose a first computing system from an Autonomous Vehicle (AV).
However, Lui teaches the process of using transmitting data between remote entities ([0096] the vehicle 202 or the external object 206 transmits one or more automated inter-vehicle messages periodically based on a defined interval, such as one hundred milliseconds (ms)).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use an autonomous vehicle as taught by Lui within the system of Neeman for the purpose of applying the techniques of transmission within a vehicle environment.
Neeman and Lui teach the process of having a first and second copy of a manifest but do not specifically disclose including a creation history of a transformed object generated and a data integrity value corresponding to the transformed object.
However, Lim teaches the process of a creation history of a transformed object generated and a data integrity value corresponding to the transformed object ([0079]).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a creation history of a transformed object generated and a data integrity value corresponding to the transformed object as taught by Lim within the system of Neeman 
Claim 20. Neeman teaches the non-transitory computer-readable storage medium of claim 17, further comprising further instructions that, when executed by the one or more processors, further cause the computing system to:
schedule uploading of the transformed object from the second computing system to the computing system at a time after the AV has completed offloading the transformed object to the second computing system (Neeman Col 6 lines 25-45 e.g. Replication may be prescheduled to occur at fixed time intervals. Another aspect of control exerted by the control mechanism concerns who may invoke replication. Replication may be invoked by an appropriately privileged party.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Neeman, Lui, Lim and further in view of Keen (US 20150347499 A1).
Claim 3. Neeman, Lui and Lim teach the computer-implemented method of claim 2, further comprising: receiving a second request to upload the transformed object from the second computing system, determining the second request is received from a second upload process of the second computing system; and denying the second request.
However, Keen teaches the process of receiving a second request to upload the transformed object from the second computing system, determining the second request is received from a second upload process of the second computing system; and denying the second request ([0060] The second request may be an access request, the response to which may depend on whether the user has granted or denied the first request.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of receiving a second request to upload the .

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Neeman, Lui, Lim and further in view of Li (US 20190243462 A1).
Claim 7. Neeman, Lui, Lim teach the computer-implemented method of claim 1, and further disclose the process of remotely configuring objects but do not specifically disclose remotely configuring a size range of ingestion objects, that each partition raw data units stored locally by the AV, and from which the transformed object was transformed, based on a state of at least one of the first computing system, the second computing system, or the AV.
However, Li teaches the process of remotely configuring a size range of ingestion objects, that each partition raw data units stored locally by the AV, and from which the transformed object was transformed, based on a state of at least one of the first computing system, the second computing system, or the AV ([0108] ).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of remotely configuring a size range of ingestion objects, that each partition raw data units stored locally by the AV, and from which the transformed object was transformed, based on a state of at least one of the first computing system, the second computing system, or the AV as taught by Li within the system of Neeman, Lui, Lim  for the purpose of enhancing the system to send data that fits within the storage in order to prevent truncation of the data.
Claim 14. Neeman, Lui, Lim teach the system of claim 13, and further disclose the process of remotely configuring objects but do not specifically disclose when executed by the one or more 
However, Li teaches the process of remotely configuring a size range of ingestion objects, that each partition raw data units stored locally by the AV, and from which the transformed object was transformed, based on a state of at least one of the first computing system, the second computing system, or the AV ([0108] ).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of remotely configuring a size range of ingestion objects, that each partition raw data units stored locally by the AV, and from which the transformed object was transformed, based on a state of at least one of the first computing system, the second computing system, or the AV as taught by Li within the system of Neeman, Lui, Lim  for the purpose of enhancing the system to send data that fits within the storage in order to prevent truncation of the data.

Allowable Subject Matter
Claims 4-6, 9-11, 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 4, the prior art of record does not specifically teach in its entirety receiving, by the first computing system from the AV at a fourth time, a first copy of a second manifest including a second creation history of a second transformed object generated by the AV and a second data integrity value corresponding to the second transformed object;
receiving, by the first computing system from the second computing system at a fifth time, a second copy of the second manifest;
reconciling the first copy of the second manifest and the second copy of the second manifest;
receiving, by the first computing system from the second computing system at a sixth time, a request to upload the second transformed object;
locking a resource of the storage of the first computing system via a distributed lock service;

unlocking the resource in response to determining a timeout period has elapsed.
Claims 5 and 6 are dependent from Claim 4 and are also objected to as being dependent upon a rejected base claim.

For claims 9-11, 16, 18 and 19, Jain (US 20190340261 A1) was the closest prior art of record to teach whether record to determine whether SLA agreements have been breached but does not specifically teach in the manner which it is claimed by Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/RUFUS C POINT/Examiner, Art Unit 2689